DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12–14  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), will second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 10, this claim recites "receiving, by a movable die, the dry fiber tows, the dry fiber tows comprising individual fibers spread by a fiber spreader from a dry fiber bundle." The recitation of "a fiber spreader" and "a dry fiber bundle" in the limitation above is indefinite because one of ordinary skill in the art is unable to ascertain whether the Applicant intended to reference the "fiber spreader" or "bundled dry fiber tows" recited in claim 10's line 2 or an additional spread and dry fiber bundle. 
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that the Applicant intended the indefinite language to have antecedent basis in the fiber spreader and bundled dry fiber tows recited in claim 10's line 2. 
Claims 12 – 14 are rejected for the same reasons via their dependency on claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–2, 4–6, 8–9 and 21–22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyler PG Publication No. 20180065300 alone, and alternatively in view of BUDGE PG Publication No. 20200086563 (of record). 
	As to claim 1, TYLER discloses a method of manufacturing continuous fiber reinforced thermoplastic components (¶ 2), the method comprising:

    PNG
    media_image1.png
    783
    527
    media_image1.png
    Greyscale

	spreading, by a fiber spreader (Figure 1, 26 A, 30 and Figures 3–4's 32), bundled dry fiber tows (¶26);
	receiving, by a movable die (16; ¶13), the spread dry fiber tows (portion below 24 in Figure 2), the spread dry fiber tows comprising individual fibers spread by the fiber spreader (see Figures 3–4);
	receiving, by the movable die and from a polymer extruder fluidically coupled to the movable die (discussion of extruder in ¶14 and 33), molten polymer (28 ¶ 29);
	wetting, by the movable die, the spread dry fiber tows with the molten polymer (¶ 22).
	maintaining, by the movable die, the spread wet fiber tows spread as the spread wet fiber tows exit the die (see ¶33's "a nozzle 19 that is configured to discharge a flat ribbon of fiberglass material" which meets the broadest reasonable interpretation of this limitation); and

With respect to "the movable die configured to move along the printing surface to form a thermoplastic component of one or more layers of spread wet fiber tows on the printing surface," TYLER's embodiment referenced above uses photocurable resins and, therefore, fails to disclose a method which would arrive at forming a thermoplastic component of one or more layers of spread wet fiber tows on the printed surface. 
TYLER further teaches that that the matrix may be a thermoplastic (¶14). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the above teachings of TYLER into the disclosure above for the benefit of fabricating a thermoplastic part (as taught by TYLER at ¶14). 
	Therefore, TYLER makes obvious claim 1. 
	For the sake of compact prosecution, e.g., if the Applicant were to amend the claims in future prosecution to more narrowly define the recitation of or "maintaining, by the movable die, the spread wet fiber tows spread as the spread wet fiber tows exit the die" or argue that the limitation is more limited than the disclosure of TYLER, BUDGE teaches a downstream spreader (44) which maintains the spread wet fiber tows spread as the spread wet fiber tows exit the die (¶26). 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the above structure of BUDGE into the disclosure of TYLER for the benefit of maintaining the spread wet fiber tows spread as the tows exit the die (as taught by BUDGE at ¶26). 
	 
As to claim 4, TYLER alone or in view of BUDGE make(s) obvious the method of claim 1.
TYLER further discloses wherein wetting the spread fiber tows comprises generally uniformly contacting the fiber tows with the molten polymer (¶22–23). 
	As to claim 5, TYLER alone or in view of BUDGE make(s) obvious the method of claim 1.
TYLER further discloses wherein the movable die comprises an interior channel (Figure 2) configured to receive the molten polymer from the polymer extruder fluidically coupled to the movable die (¶14), and wherein wetting the spread dry fiber tows with the molten polymer comprises wetting the spread dry fiber tows at the interior channel before the spread wet fiber tows leave the movable die (¶14). 
	As to claim 6, TYLER alone or in view of BUDGE make(s) obvious the method of claim 5.
TYLER further discloses wherein receiving the spread dry fiber tows comprises receiving, at the interior channel, the spread dry fiber tows where the spread dry fiber tows meet the molten polymer (Figure 2). 
As to claim 8, TYLER alone or in view of BUDGE make(s) obvious the method of claim 5. 
TYLER further teaches wherein wetting the spread dry fiber tows comprises flowing the molten polymer along the interior channel and passing the spread dry fiber tows along the interior channel simultaneously (see ¶22's " the fibers may be sprayed with the matrix material (e.g., by way of one or more jets 30) during passage through body 17.").
As to claim 9, TYLER alone or in view of BUDGE make(s) obvious the method of claim 1.
TYLER further discloses wherein the movable die is coupled to an additive manufacturing actuator system configured to move the movable die (Figure 1, 14), and wherein depositing the layer of the spread wet fiber tows comprises depositing layers of the spread wet fiber tows on the printing surface to form a preform object in a semi-consolidated state (¶13–16). 
	As to claim 21, TYLER alone or in view of BUDGE make(s) obvious the method of claim 1. 
TYLER further teaches spreading the fibers to be individual fibers (starting at rollers in Figure 3–4 and extending to the exit) and then forming a ribbon exiting the die (¶33)
TYLER fails to disclose preventing the individual fibers from mingling before exiting the die. 
BUDGE teaches preventing the individual fibers from mingling before exiting the die (via 44 in Figure 3; ¶26).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of BUDGE into the disclosure of TYLER for the benefit of ensuring that one or more reinforcements are separate from adjacent reinforcements while they are passing through the nozzle assembly (as taught by BUDGE at ¶26). 
	As to claim 22, TYLER alone or in view of BUDGE make(s) obvious the method of claim 1.
TYLER further teaches wherein spread dry fiber tows do not include fiber bundles (see F in Figures 3–4 and ¶26).
Claims 2–3 is/are rejected under 35 U.S.C. 103 as being unpatentable over TYLER PG Publication No. 20180065300 alone or alternatively in view of BUDGE PG Publication No. 20200086563 (of record), as applied in the rejection of claim 1 above, and in further view of SHAH US Patent No. 6558146 (of record).
TYLER and/or BUDGE remain as applied in rejection of claim 1 above.  
As to claim 2, TYLER alone or in view of BUDGE make(s) obvious the method of claim 1.
TYLER/BUDGE fail(s) to make(s) obvious to disclose further comprising changing, by the movable die, a thickness of the layer of the spread wet fiber tows. 
SHAH teaches changing, by the movable die, a thickness of the layer of the wet fiber tows (9:49-61).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of SHAH into the disclosure(s) referenced above for the benefit of controlling the ratio/thickness of fiber to resin which is deposited (as taught by SHAH at 9:49-61). 
As to claim 3, TYLER/BUDGE in view of SHAH make obvious the method of claim 2.
TYLER/BUDGE fail(s) to make(s) obvious wherein changing the thickness of the layer of the spread wet fiber tows comprises changing a size of an outlet of the movable die. 
SHAH teaches wherein changing the thickness of the layer of the spread wet fiber tows comprises changing a size of an outlet of the movable die (9:49-61).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to further incorporate these teachings into the disclosure referenced above for the benefit of controlling the ration of fiber to resin which is deposited (as taught by SHAH at 9:49-61).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over TYLER PG Publication No. 20180065300 alone or alternatively in view of BUDGE PG Publication No. 20200086563 (of record), as applied in the rejection of claim 1 above, and in further view of HIKMET PG Publication No. 20210101330.
TYLER and/or BUDGE remain as applied in rejection of claim 1 above.  
As to claim 7, TYLER alone or in view of BUDGE make(s) obvious the method of claim 6 and make obvious receiving the spread dry fiber tows at the interior channel comprises receiving, at a merging point disposed away from an outlet of the movable die, the spread dry fiber tows, and wherein maintaining the spread wet fiber tows spread comprises passing the spread wet fiber tows from the merging point to the outlet of the movable die. (see rejection/disclosures above)
TYLER/BUDGE's teachings feed the dry fiber through the rear of the print head.
TYLER/BUDGE fail(s) to teach wherein the merging point disposed is between 10 to 50 millimeters away from an outlet of the movable die. 
HIKMET teaches an arrangement where the dry fibers (310) are introduced through the rear of the moveable nozzle (Figure 4) and an arrangement where the dry fibers merge near the outlet of the of the moveable die (see Figure 3). 

    PNG
    media_image2.png
    423
    515
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    346
    446
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings HIKMET's Figure 3 into he into the disclosure(s) referenced above for the benefit/predictable result of fabricating with impregnated fiber within a single nozzle (as taught by HIKMET at ¶74). (MPEP 2141) "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results")
While the above arrangement would arrive at a merging point is near from an outlet of the movable die, it fails to arrive at merging point is between 10 to 50 millimeters away from an outlet of the movable die. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to arrive at the merging point is between 10 to 50 millimeters away from an outlet of the movable die as an obvious change in size/proportion or a arrangement of parts (see MPEP 2144.04).
Claims 10 and 13–14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyler PG Publication No. 20180065300.
As to claim 10, TYLER discloses a method comprising:

    PNG
    media_image1.png
    783
    527
    media_image1.png
    Greyscale

	spreading, by a fiber spreader (Figure 1, 26 A, 30 and Figures 3–4's 32), bundled dry fiber tows (¶26);
receiving, by a movable die (16; ¶13), the spread dry fiber tows (portion below 24 in Figure 2), the spread dry fiber tows comprising individual fibers spread by the fiber spreader (see Figures 3–4; see claim interpretation under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above);
wetting, by the movable die, the spread dry fiber tows with the molten polymer (¶ 22), and 
	depositing, by the movable die, a layer of the spread wet fiber tows on a printing surface (¶21).
With respect to " the movable die configured to move along the printing surface to form a thermoplastic component of one or more layers of wet fiber tows on the printing surface," TYLER's embodiment referenced above uses photocurable resins and, therefore, fails to 
TYLER further teaches that that the matrix may be a thermoplastic (¶14). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the above teachings of TYLER into the disclosure above for the benefit of fabricating a thermoplastic part (as taught by TYLER at ¶14). 
	As to claim 13, TYLER discloses the method of claim 10, wherein the movable die comprises an interior channel (Figure 2) and wherein receiving the dry fiber tows comprises receiving the dry fiber tows at the interior channel (¶14), and wherein wetting the dry fiber tows comprises wetting the dry fiber tows with the molten polymer at the interior channel (¶14_. 
	As to claim 14, TYLER discloses the method of claim 13, further comprising, before wetting the dry fiber tows, receiving, by the movable die and from a polymer extruder fluidically coupled to interior channel of the movable die, the molten polymer (¶discussion of extruder in ¶14 and ¶33). 
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyler PG Publication No. 20180065300 alone, and alternatively in view of BUDGE PG Publication No. 20200086563 (of record). 
As to claim 12, TYLER makes obvious the method of claim 10. 
TYLER further teaches further comprising, after wetting the dry fiber tows, maintaining, by the movable die, the wet fiber tows spread as the wet fiber tows move to leave the die (see ¶33's "a nozzle 19 that is configured to discharge a flat ribbon of fiberglass material" which meets the broadest reasonable interpretation of this limitation).
TYLER, BUDGE teaches a downstream spreader (44) which maintains the spread wet fiber tows spread as the spread wet fiber tows exit the die (¶26). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the above structure of BUDGE into the disclosure of TYLER for the benefit of maintaining the spread wet fiber tows spread as the tows exit the die (as taught by BUDGE at ¶26). 
Response to Arguments
Applicant’s arguments with respect to the previous prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5128198 (of record) teaches a tow spreader 132


    PNG
    media_image4.png
    300
    518
    media_image4.png
    Greyscale


US 5936861 

    PNG
    media_image5.png
    583
    515
    media_image5.png
    Greyscale

Another embodiment of the present invention involves utilization of a "fluidized bed" technique, instead of the "resin slurry" technique, to produce a powder-coated tow-preg. An example of such a prior-art technique is illustrated in FIG. 7. The fiber tow 144 from a fiber spool 142 is driven through a tow spreader 146 to separate individual filaments, which then enter a fluidized bed 148. This fluidized bed device has an opening 150 to accept dry air from a pump. The air is directed to permeate through charging means 152 that acts to ionize air 154 and eventually provides electrostatic charges to the powder particles 160 that are coming from a second opening 158. The ionized air then migrates through a porous plate 156 that has pore sizes sufficiently large to let the air go through, yet small enough to prevent powder particles from dropping down. The air is directed to flow in such a fashion that it forces the incoming powder particles 160 to move around the upper chamber of the fluidized bed 148 where the particles come in contact with and adhere to the surface of individual fibers. The powder-coated fibers 162 are then pulled to exit the fluidized bed device and consolidated by a tow converging device 164. The towpreg is allowed to go through an oven 166 to slightly melt the surface layer of powder particles to facilitate adhering of particles to fibers. The towpreg is then driven to run through a nozzle with heating means so that the particles get melted and flow to cover the surface of individual fibers prior to deposition.

US 6495091 

    PNG
    media_image6.png
    418
    842
    media_image6.png
    Greyscale


  The different components of the impregnation line presented here are shown schematically in FIG. 14. The unit comprises spools 51 for fibre delivery. A fibre spreader 52 and a unit for fibre surface treatment 53 are provided. Spreaded and eventually surface treated fibres are impregnated by polymer in a fluidise bed unit 54. Wetting of the fibres by the polymer and preconsolidation of the tow take place in the oven 55. The tow is pulled continuously into a stocking cupboard 56 from where is driven to the lay-up nozzle 57 comprising a final heated channel 58 and an arm 59 for connection with the robot gripper the whole unit being specifically designed for tow placement into the mould by the robot (MTR unit). A movable and flexible heated channel 60 is designed to guide the tow and control its temperature from the oven outlet to the final free position 61 where the tow will be used. After the tow placement, cutting nippers 64, or any other suitable cutting means, fixed on the arm 59, moves and cut the tow. Several control units 62, 63 adjust continuously and automatically, by means of driving 65, 65' and guiding 66 devices, the various processing parameters: polymer content of the tow, pulling force, temperatures in ove elements, in the stocking box and in the two channels, etc.

US 20200376781


    PNG
    media_image7.png
    558
    746
    media_image7.png
    Greyscale

   [0046] The tow spreader 14 spreads the tow 100 to form a thin strip of fiber and may including an acoustic element 34 for acoustically spreading the tow. The tow spreader 14 may also include a number of alternating rollers 36 configured to manipulate the tow 100 into a thin strip. In one embodiment, the tow spreader 14 is positioned before the feeder 12 so that the feeder 12 pulls the tow 100 through the tow spreader 14.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/M.L.C./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743